


ASSIGNMENT FOR SECURITY

(TRADEMARKS)

WHEREAS, Frederick’s of Hollywood Group Inc. (the “Assignor”) has adopted, used
and is using, and holds all right, title and interest in and to, the trademarks
and service marks listed on the annexed Schedule 1A, which trademarks and
service marks are registered or applied for in the United States Patent and
Trademark Office (the “Trademarks”);

WHEREAS, the Assignor and certain affiliates have entered into a Security
Agreement, dated January 28, 2008 (as amended or otherwise modified from time to
time, the “Security Agreement”), in favor of Wells Fargo Retail Finance II, LLC,
as agent for certain lenders (the “Assignee”);

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the lenders a continuing
security interest in all right, title and interest of the Assignor in, to and
under the Trademarks, together with, among other things, the good-will of the
business symbolized by the Trademarks and the applications and registrations
thereof, and all proceeds thereof, including, without limitation, any and all
causes of action which may exist by reason of infringement thereof and any and
all damages arising from past, present and future violations thereof (the
“Collateral”), to secure the payment, performance and observance of the
Obligations (as defined in the Security Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the lenders a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the lenders
observance of the Obligations.

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

 

1

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of January 28, 2008.

 

 

 

FREDERICK’S OF HOLLYWOOD GROUP INC.

     



 

By: 

/s/ Thomas Rende

 

 

 

Name: Thomas Rende

 

 

 

Title: Chief Financial Officer

 

Signature Page

Assignment for Security (Trademark)

 

 

--------------------------------------------------------------------------------